Citation Nr: 1204479	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for residuals of right pinna hematoma (claimed as right ear disability.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & MH


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.  

The Veteran testified before the Board in September 2009.  The transcript has been associated with the claims folder.

The claims were previously before the Board in January 2011 and remanded for further development and adjudication.  They have been returned to the Board and are now ready for appellate disposition.

A claim of entitlement to service connection for tinnitus has been raised  by the evidence of record.  The RO has not previously adjudicated this matter.  As such, a claim for tinnitus is hereby referred to the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all 

relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

3.  The Veteran is not shown to have manifested a skin disability in service or for many years thereafter; the weight of the medical evidence of record is against a finding of a skin disability due to a documented injury or other event of the Veteran's active military service.

4.  The Veteran is not shown to have manifested headaches in service or for many years thereafter; the weight of the medical evidence of record is against a finding of  headaches due to a documented injury or other event of the Veteran's active military service.

5.  The Veteran is not shown to have manifested a right eye disability in service or for many years thereafter; the weight of the medical evidence of record is against a finding of a right eye disability due to a documented injury or other event of the Veteran's active military service.  A refractive error of the eye is not a disability for VA compensation purposes. 

6.  The Veteran is not shown to have manifested a chronic right ear disability in service; the weight of the medical evidence of record is against a finding of a right ear disability due to a right pinna hematoma or other event of the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a skin disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have a headache disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The Veteran does not have a right eye disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The Veteran does not have a right ear disability, including residuals of a right pinna hematoma, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in August 2003 and February 2004 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in August 2003 and February 2004, which was prior to the July 2004 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  As the claims are being denied, notice pursuant to the Dingess decision is rendered moot.   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, reports of VA examination, a lay statement, records from the Social Security Administration, and the transcript from the September 2009 Board hearing..  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran submitted a statement in March 2011 and color photographs.  He waived initial RO consideration of the newly submitted evidence and as such, Remand for preparation of a supplemental statement of the case is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

Regulations state that a Veteran who, during active military, naval, or air service, served in Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 116(f).  However, service "in" the Republic of Vietnam has been interpreted as requiring a Veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)( finding foot-on-land rule to be permissible statutory interpretation), cert denied, 129 S. Ct. 1002 (2009); see also  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including chloracne, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R.
§§ 3.307(d), 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Skin Disability

The Veteran filed a claim for service connection for a skin disability.  He contends that his current skin disability, variously diagnosed as folliculitis, prurigo nodules, spider angioma, and dermatitis, is due to herbicide (Agent Orange) exposure.  He alleges, through statements and testimony, that he was exposed to Agent Orange in either 1963 or 1964, when he was stationed on a tugboat at Port Chicago and that one of his duties was to move barges from the pier to ammunition ships to be unloaded.  He testified in September 2009 that he used a forklift to unload munitions, including barrels of chemicals that leaked on several occasions.  He further testified that the chemicals came from the Dow Chemical Company or Monsanto, on the other side river.  He stated that he did not know what was in them except that he knew that the ones with the orangish-yellow stripes around them were Agent Orange.  The chemicals would come on flatbeds delivered by tractor trailers.  He also claimed exposure while performing duties at Hunters Point Naval Shipyard.  

In support of his claimed exposure, the Veteran brought MH to the September 2009 Board hearing to testify on his behalf.  MH, a marine and stationed at a naval weapons station in Port Chicago, testified that Dow Chemical was to the East of the base and Monsanto was the West of the base.  MH indicated he arrived at the base in 1969 (after the Veteran was stationed there).   He testified that in the beginning of 1969, Agent Orange and other chemicals would come into the base by truck. He indicated that later protestors began handcuffing themselves to the gate making it difficult to get the chemicals on the base.  MH further testified that eventually, they took the orangish-yellow bands off of the Agent Orange so that it wasn't identifiable, and they changed the name to "Lassou."  He stated that most of the time the chemicals came from Monsanto and submitted and internet article entitled "Monsanto's Greatest Hits," which indicated that Monsanto produced Lasso herbicide in 1969, better known as Agent Orange, which was used as a defoliant by the U.S. Government during the Vietnam War.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for a skin disability, including as a result of herbicide exposure.  In this case, the Veteran was not awarded medals denoting Vietnam service and his service did not involve duty or visitation in Vietnam.

The RO contacted the National Personnel Records Center (NPRC) to determine if the Veteran was exposed to herbicides.  In April 2004, the NPRC responded that there were no records showing that the Veteran had been exposed to herbicides.  The RO also requested information from the U.S. Army and Joint Services Records Research Center (JSRRC). In July 2009, the JSRRC indicated that "[they] have been unable to locate documentation, which verifies that Agent Orange was stored or used in at the Naval Weapons Station (NWS) Port Chicago, or at the Hunters Point Naval Shipyard during the period of 1963 through 1967."   The JSSRC further reviewed the Department of Defense (DoD) listing of herbicide test sites outside the Republic of Vietnam (RVN) and found that herbicides were not listed as being sprayed, stored, tested or transported in California during that time period. 

In an April 2004 statement, the Veteran indicated that he had "possible contact with Agent Orange."  In a December 2005 statement, the Veteran specifically denied being "boots on the ground" in Vietnam.  At his September 2009 Board hearing, he testified that he transported leaking chemical barrels and that he did not know what was in them except that he 'knew' that the ones with the orangish-yellow stripes around them were Agent Orange.  

The only evidence to substantiate the Veteran's belief that these barrels contained Agent Orange is the testimony of MH.  However, as indicated above, MH did not serve in Port Chicago until 1969, the Veteran was discharged in July 1967.  Moreover, this is five to six years after the Veteran claims he was exposed to Agent Orange.  MH testified that it was not until March or April 1969 that the chemicals were brought in via Navy tugboats and prior to then it was brought in by trucks.  Likewise, the internet article submitted by MH reveals that it was not until 1969 that it began producing Lasso (better known as Agent Orange). As such, none of the information provided by MH addresses the issue of whether the Veteran was exposed to Agent Orange in 1963 or 1964. 

Though the Veteran is competent to report that he saw barrels of some type of liquid, it is not shown that he has the necessary training to be competent to offer an opinion as to whether the liquid was Agent Orange.  While the Board may presume that the Veteran served in the official waters of the Republic of Vietnam, the evidence does not show that the Veteran's service aboard the USS Midway was such that he ever "set foot" upon the ground of Vietnam as required to apply presumptive service connection based upon herbicide exposure. 

Therefore, while the Veteran's service may have brought him in relatively close proximity to the Republic of Vietnam, the evidence does not show, nor does the Veteran contend, that he was physically present within the boundaries of the RVN.   Moreover, it is not the Veteran's contention that he was exposed to herbicides in the waters of Vietnam, but while he was in California.  The overall preponderance of the evidence in the form of responses from NPRC, JSRRC, and DoD is against a finding of the Veteran's exposure to Agent Orange.  Consequently, he is not presumed to have been exposed to herbicides in service, including Agent Orange.  Haas, 525 F.3d 1168; 38 U.S.C.A. § 1116(f).

That aside, even if the Veteran were presumed exposed, he has not been diagnosed with a disease associated with such exposure, i.e. chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service treatment records reflect that in June 1965, the Veteran sought treatment and was diagnosed with a severe heat rash on his upper torso and extremities.  The mere fact that the Veteran was treated for heat rash is not enough to establish that a chronic skin disability manifested in service.  38 C.F.R. § 3.303(b).  In this case, there were no further skin complaints during service and the July 1967 separation examination was negative for complaints of or a diagnosed skin condition.

Post-service, the first complaints pertaining to the Veteran's skin were dated in 2001, some 34 years after his discharge from active military service.  A September 2001 VA outpatient treatment record shows the Veteran had a skin lesion on the back of his head.  In July 2002, there were prurigo nodules on the lateral neck.  In October 2002, the Veteran had papules on his left neck, which was thought to be possible folliculitis versus impetigo.  

A June 2003 report of VA examination simply noted a report of granulomatous skin condition by the Veteran.  In a March 2004 statement from the Veteran's father, he indicated that he remembered the Veteran had breakouts on his neck and arms when he came home from the Navy. 

VA outpatient treatment records dated in December 2004 show skin rashes on the groin and back.  It was thought to be a fungal infection.  There were similar findings on the left leg in January 2005.  In November 2005, he had a rash on his groin and welts on this thigh.  Treatment notes in February 2009 show sores on the neck.

The Board finds that this lengthy period without treatment (between separation from service in 1967 and the first findings of a skin lesion in 2001) weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

This absence of evidence of complaints or treatment of a skin disability until 2001 constitutes negative evidence against the claim because it tends to disprove that  a skin disability was the result of the Veteran's active service.  Id.  Especially, since there were no complaints or treatment for the skin after July 1965.    

The Board is cognizant that the Veteran, as well as his father, is competent to report episodes of skin rashes.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his skin since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there was no skin condition at the time of discharge examination or for many years thereafter.  Private medical records from Eastmoreland General Hospital, an October 1995 report of VA examination, and VA treatment records dated between 1995 and 1999 were negative for complaints or treatment for a skin disability.  Thus, the Veteran's current assertions of his having had chronic or recurrent skin problems since service are not consistent with his own actions and the overall record.

Moreover, no medical professional has provided any opinion linking a skin disability to any aspect of the Veteran's period of service.  Notably, the March 2011 VA examiner opined that dermatitis was less likely than not caused by or a result of military service.  The examiner additionally noted that dermatitis was not a condition recognized as being secondary to Agent Orange exposure.  In a June 2011 addendum opinion, after review of the claims folder, the examiner found that the Veteran went to sick bay for severe heat rash on the upper torso and arms.  The examiner noted the Veteran was treated and released and there was no further treatment for a skin condition.  The examiner additionally found there were no complaints of skin problems on the separation physical.  The examiner opined dermatitis was not consistent with heat rash as it was a self-limited skin reaction.  The examiner once again opined that dermatitis was less likely than not caused by or a result of military service.

While the Veteran contends he has a skin condition as a result of herbicide exposure and/or an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B. Headaches

The Veteran contends that he is entitled to service connection for headaches.  Specifically, he asserts the headaches are the residuals of a head injury, i.e. walking into the back of a jet. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for headaches.  In this case,
service treatment records simply show that in July 1965 the Veteran had a hematoma of the right pinna from blows to the ear.  In October 1965, the Veteran had a 1.25 inch laceration to the forehead, which was cleaned and sutured.  The Veteran was discharged to light duty.  There was no indication how the blows or lacerations were obtained.  There were no reports of headaches on either occasion. There were no further complaints in service.  The July 1967 separation examination was negative for complaints or diagnosis of headaches. 

Post-service, the first complaints of headaches were upon VA examination in October 1995, some 28 years after the Veteran's discharge from service.  The Veteran denied headaches in February 2003.  

Upon VA examination in October 2003, the Veteran indicated he had daily headaches that began during service.  He informed the examiner that he had head trauma with loss of consciousness, which is not documented by the service treatment record.  The headaches were described as lasting from three to fifteen minutes daily, occurring two to five times per day with a total remission in between.  The Veteran was diagnosed with chronic paroxysmal hemicranias.  No etiology opinion was provided. 
  
In March 2004 and December 2005 VA outpatient treatment records, the Veteran complained of headaches behind his left eye of a 30-year duration.  In the December 2005 entry, the Veteran reported hitting the right side of his head against a plane wing while in service.   

First, the Board finds there is absence of evidence of complaints or treatment of headaches between discharge from active service in 1967 and 1995.  This constitutes negative evidence against the claim because it tends to disprove that  a headache disability was the result of the Veteran's active service.  Maxson, supra.  Especially, since there were no complaints or treatment for headaches in service and after the 1965 forehead laceration and right pinna hematoma.    

The Board is cognizant that the Veteran is competent to report headaches; however, to the extent that the Veteran may be asserting that he had continued or ongoing headaches since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  Significantly, there were no complaints of headaches in service, at the time of discharge examination, or for many years thereafter.  Thus, the Veteran's current assertions of his having had chronic or recurrent headaches since service are not consistent with his own actions and the overall record.

Moreover, no medical professional has provided any opinion linking a headache disability to any aspect of the Veteran's period of service.  Notably, the January 2011 VA examiner opined that headaches were less likely than not caused by or a result of military service.  In a June 2011 addendum opinion, after review of the claims folder, the examiner once again opined that the Veteran's headaches were less likely than not caused by or a result of military service.  The examiner reasoned that while the Veteran was treated for a laceration to the forehead, there was no indication how the injury occurred or any mention of associated symptoms such as headache, dizziness, or loss of conscious which would lead one to believe that a significant concussion accompanied the injury.  The examiner further noted there were no reports of headaches during active duty or at separation.  

Although the Veteran reports having headaches  related to his military service, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  



C. Right Eye Disability

The Veteran contends that he is entitled to service connection for a right eye disability.  Specifically, he asserts that his eye condition is the residual of a head injury, i.e. walking into the back of a jet. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for a right eye disability.  In this case, service treatment records simply show that in October 1965, the Veteran had a 1.25 inch laceration to the forehead, which was cleaned and sutured.  The Veteran was discharged to light duty.  There was no indication how the lacerations was obtained.  There were no reports pertaining to the Veteran's right eye or vision in October 1965 or thereafter.  The July 1967 separation examination was negative for a right eye disability and his visual acuity was 20/20 bilaterally. 

Post-service, the first findings with respect to the eyes are in 2003, some 36 years after the Veteran's discharge from service.  The October 2003 VA outpatient treatment record noted cataracts.  A February 2004 eye x-ray showed no acute bony injury to the orbits or foreign body.  In March 2004, the Veteran had refractive error, presbyopia, and cataracts.  In December 2005, there were nuclear cataracts bilaterally, not causing a decrease in visual acuity.  The Veteran's near vision was 20/20 bilaterally.  Distance was 20/20- in the right eye and 20/25- in the left eye.  The Veteran had hyperopia, astigmatism, and presbyopia.

First, the Board finds that there is absence of evidence of complaints or treatment of the right eye between discharge from active service in 1967 and 2003. This constitutes negative evidence against the claim because it tends to disprove that  a right eye disability was the result of the Veteran's active service.  Maxson, supra.  Especially, since there were no complaints or treatment for the right eye in service and after the 1965 forehead laceration.    
 
The Board is cognizant that the Veteran is competent to report complaints such as blurry vision or pain; however, to the extent that the Veteran may be asserting that he had continued or ongoing right eye problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  Significantly, there were no complaints pertaining to the right eye in service, at the time of discharge examination, or for many years thereafter.  Thus, the Veteran's current assertions of his having had chronic right eye problems since service are not consistent with his own actions and the overall record.

Moreover, no medical professional has provided any opinion linking a right eye disability to any aspect of the Veteran's period of service.  Notably, the February 2011 VA examiner found mild refractive error bilaterally, which is not a disability for VA compensation purposes.  38 C.F.R. § 3.303.  The examiner found a small scar at the lateral canthus on the right, but no corneal or retinal scarring.  It was small and followed a creased making it not visible without looking carefully.  The examiner indicated that the scar could be due to walking into the wing of a jet plane; however, after reviewing the claims folder, in a June 2011 addendum opinion, the examiner stated the scar did not correspond to the laceration in October 1965.  The examiner further noted the July 1965 right ear injury , but found no mention of a right temple laceration.  The examiner opined that the right lateral canthus scar was less likely than not caused by or a result of military service. 

Although the Veteran reports having a right eye disability related to his military service, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  



D. Right Ear Disability

The Veteran contends that he is entitled to service connection for residuals of a right pinna hematoma.  Specifically, he asserts that his ear condition is the residual of a head injury, i.e. walking into the back of a jet. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for a right ear disability.  In this case, service treatment records do confirm he was treated in sick bay for an injury to his right ear.  In July 1965, the Veteran reported swelling and pain in the ear of two weeks duration.  He indicated that the swelling and pain began after receiving a blow to the ear.  A second blow to the ear occurring two weeks later caused the ear to become more swollen and more painful.  Physical examination of the ear revealed a hematoma of the right pinna.  The examiner noted that the ear was "extremely tender."   The Veteran treated with Ace wraps, medication, and incision of the hematoma.  He sought follow up treatment for the next two weeks before being discharged to duty.  

The mere fact the Veteran was treated for a right pinna hematoma is not enough to establish that a chronic right ear disability manifested in service.  38 C.F.R. § 3.303(b).  There were no further complaints in service and the July 1967 separation examination was negative for a right ear disability.

Post-service, there have been no reported complaints pertaining to the right ear, to include in private treatment records, report of VA examination dated in 1995, and VA outpatient treatment records dated between 1995 and 2009.  The Veteran simply testified in 2009 that he now got headaches, but made no specific mention of right ear problems.

The only findings with respect to the ears are in January 2011 where the Veteran reported tinnitus secondary to acoustic trauma.  The Board notes a claim for tinnitus was referred to the RO for appropriate adjudication in the Introduction of the instant decision.

Upon VA examination in July 2011, the Veteran had no ear complaints.  His right pinna was well-healed and with only some thickening of the cartilage on the right side.  The examiner indicated this was not visible unless one palpated the right helical rim area.  The was no other deformity of the pinna. The ear canals and tympanic membranes were within normal limits.  The examiner stated there was no significant pinna disability as result of the accident in service.  It was fully healed and had a barely-perceptible deformity.  There was no visible scar.  

The Board is cognizant that the Veteran is competent to report complaints of right ear problems; however, to the extent that the Veteran may be asserting that he had continued or ongoing right ear problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker, 10 Vet. App. at 74.  Significantly, there were no complaints pertaining to the right ear after 1965, at the time of discharge examination, or in the post-service record.  Currently, there is no right ear disability associated with residuals of a right pinna hematoma.  Thus, the Veteran's current assertions of his having had chronic right ear problems since service are not consistent with his own actions and the overall record.

Although the Veteran reports having a right ear disability related to his military service, there is simply no medical evidence on file supporting his lay assertions.  His statements alone cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

Finally, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for residuals of a right pinna hematoma.

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  


ORDER

Entitlement to service connection for a skin disability is not warranted.  Entitlement to service connection for headaches is not warranted.  Entitlement to service connection for a right eye disability is not warranted.  Entitlement to service connection for residuals of right pinna hematoma (claimed as right ear disability) is not warranted.  The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


